Citation Nr: 0101593	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  98-05 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service-connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active duty December 1963 to December 1967.  

This appeal arose from a February 1998 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied the veteran's claim of 
service-connection for PTSD.  

In March 1989 the Board denied the veteran's claim of 
service-connection for PTSD.  It appears as though the RO has 
reopened the claim and denied it on the merits.  


FINDING OF FACT

The veteran does not have PTSD, which can be attributed to 
his military service.


CONCLUSION OF LAW

The veteran's PTSD was not incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record does not indicate the need to obtain any pertinent 
records, which have not already been associated with the 
claims folder.  It is accordingly found that all relevant 
facts have been properly developed, and that the duty to 
assist the veteran has been satisfied.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A(2), (3)).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (2000).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2000).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946 and psychoses becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) 
(2000).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2000); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has made it clear that, where a claimed stressor is 
alleged to have occurred during combat, VA must make a 
specific finding as to whether or not the claimant was 
involved in combat.  Gaines v. West, 11 Vet. App. 353, 359 
(1998).  Combat status may also be established by service 
records or "other supportive evidence."  See West v. Brown, 7 
Vet. App. 70, 76 (1994).  VA is not required to accept the 
veteran's assertions that he was engaged in combat but, in 
arriving at its findings of fact, the credibility of the 
veteran's testimony and statements of record must be 
addressed.  See Cohen v. Brown, 10 Vet. App. 128 (1999).  

I.  Background

The veteran's DD214 showed that the veteran's specialty title 
was Boatswain's Mate.  He received the Republic of Vietnam 
Campaign Medal, the Armed Forces Expedition Medal and the 
National Defense Service Medal.  The veteran had 2 years, 7 
months and 23 days of Foreign Service and / or sea service.  
The United States Navy Transfers and Receipts indicated that 
the veteran was on the USS Bon Homme Richard from March 1965 
to January 1967 when he was transferred to the Naval Station 
in San Diego, California for hospitalization.  He was 
hospitalized in March 1967 for 43 days and again in April 
1967 for 9 days.  In May 1967 the veteran was transferred 
back to the USS Bon Homme Richard for service outside of the 
continental limits of the United States.  He served on the 
USS Bone Homme Richard until his release from active duty in 
December 1967.  Administrative Remarks reveal that the 
veteran was aurthoized to wear the Vietnam Service medal in 
July 1966.  

VA outpatient treatment records, dated April 1991 to November 
1991, show that the veteran was seen in the mental health 
clinic.  The provision diagnoses were depression and PTSD.  

VA Outpatient treatment records, dated June 1997 to June 
1998, show that the veteran was seen in the PTSD clinic and 
psychiatric services.  In June 1997 the diagnosis was 
pseudodementia from depression.  He was in group therapy for 
PTSD and medical problems from December 1997 to February 
1998, the diagnosis was PTSD.  In June 1998 the impression 
was PTSD.  

The VA examined the veteran in November 1997 and December 
1997.  In November 1997 the diagnoses pending results of 
testing included dysthymic disorder and PTSD.  The December 
1997 examination report addendum indicated that psychological 
testing failed to provide support for a diagnosis of PTSD.  

At the September 1998 RO hearing the veteran testified that 
he was in the Navy in the Muscle Mate Division.  He stated 
that the Muscle Mate Division delivered everything on the 
ships and that he was never on land and never in country.  
The veteran contended that he was in combat.  He referred to 
newspaper articles showing the bombing of the USS Forestall, 
where130 men were killed.  The veteran indicated that his 
division had to fly over to the USS Forestall to retrieve the 
bodies of the crew.  He asserted that he was diagnosed with 
and was on medication for PTSD.  The veteran testified that 
he was on the USS Forestall for one day.  He described an 
incident in the Gulf of Tonka where they were in battle 
stations for 24 hours and his division had to blow up a 
missile plant.  The veteran reported that they were fired 
upon but did not sustain a lot of damage.  He could not name 
the pilots of the aircraft that took them to the USS 
Forestall but he could name one of the men who served with 
him.  

II.  Analysis

There was no evidence that the veteran received any 
individual combat badges and there was no indication that he 
was personally engaged in combat with the enemy.  The 
objective evidence of record does not suggest that the 
veteran was engaged in combat.  "Engaged in combat with the 
enemy" has been defined as requiring that a veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
In the instant case, the evidence indicates that the veteran 
was engaged in noncombat military occupations.  His DD-214 
did not reflect the receipt of any combat badges.  According 
to Zarycki v. Brown, 6 Vet. App. 91, 198 (1993), when it has 
been determined that a veteran was not engaged in combat, 
"...the veteran's lay testimony, by itself, will not be 
enough to establish the occurrence of the alleged stressor.  
(cite omitted).  Instead, the record must contain service 
records which corroborate the veteran's testimony as to the 
occurrence of the claimed stressor."  See also Swann v. 
Brown, 5 Vet. App. 229 (1993), Wood v. Derwinski, 1 Vet. App. 
190 (1991).  

The record does not contain any corroboration that the 
veteran experienced or witnessed an event, which resulted in 
a response of intense fear, helplessness or horror.  While 
the veteran testified that his division had to fly over to 
the USS Forestall to retrieve the bodies of the crew and 
described an incident in the Gulf of Tonka where they were 
fired upon, there is no confirmation that these events 
occurred.  The United States Navy Transfers and Receipts nor 
the Administrative Remarks corroborate the veteran's 
testimony as to the occurrence of the claimed stressors.  The 
objective record does not support a finding that he was 
engaged in combat.  The Board finds that the veteran was not 
engaged in combat.  38 C.F.R. § 1154(b) (West 1991).

The December 1997 addendum to the November 1997 VA 
examination report indicated that psychological testing 
failed to provide support for a diagnosis of PTSD.  The 
record does contain a diagnosis of PTSD, made by a private 
doctor and VA outpatient treatment doctors.  However, this 
diagnosis was not supported by documentation of corroborated 
stressors.  The diagnosis was based upon information provided 
solely by the veteran.  As the veteran was not engaged in 
combat credible supporting evidence that the claimed in-
service stressor actually occurred is required.  The 
veteran's reported stressors were not verified.  
Consequently, the Board concludes that service connection for 
PTSD is not warranted.

Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim for service connection for 
PTSD.


ORDER

Service connection for PTSD is denied.

		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

